
	
		II
		110th CONGRESS
		1st Session
		S. 1435
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2007
			Mr. Cochran introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy and Conservation
		  Act to increase the capacity of the Strategic Petroleum Reserve, and for other
		  purposes.
	
	
		1.Increase in capacity of Strategic Petroleum
			 Reserve
			(a)Strategic petroleum reserve
				(1)PolicySection 151(b) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6231(b)) is amended by striking 1
			 billion and inserting 1,500,000,000.
				(2)CreationSection 154(a) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6234(a)) is amended by striking 1
			 billion and inserting 1,500,000,000.
				(b)Filling strategic petroleum reserve to
			 capacitySection 301(e) of
			 the Energy Policy Act of 2005 (42 U.S.C. 6240 note; Public Law 109–58) is
			 amended by striking 1,000,000,000-barrel and inserting
			 1,500,000,000-barrel.
			
